Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered August 23, 2006. The order, insofar as appealed from, denied in part defendant’s motion for a protective order and granted in part plaintiffs’ cross motion.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Supreme Court properly denied in part defendant’s motion for a protective order and granted in part plaintiffs’ cross motion, directing the deposition of defendant’s representative and directing defendant to turn over its file on plaintiffs “up until the date . . . that [defendant] sent out the disclaimer” of coverage. The court is vested with broad discretion to supervise discovery and to determine what disclosure is material and necessary (see Gibson v Encompass Ins. Co., 23 AD3d 1047 [2005]; NBT Bancorp v Fleet/Norstar Fin. Group, 192 AD2d 1032, 1033 [1993]; see generally CPLR 3101 [a]). Here, we note in particular that defendant failed to meet its burden of establishing the applicability of various exemptions from disclosure to the documents sought by plaintiffs (see Doe v Poe, 244 AD2d 450, 451-452 [1997], affd 92 NY2d 864 [1998]). Present—Gorski, J.P, Martoche, Smith, Lunn and Pine, JJ.